Denied and Opinion Filed November 4, 2022




                                     SIn The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01106-CV

   IN RE 1 COVENTRY COURT, LLC, MOSHE FELDHENDLER, AND
                 LEAH FELDHENDLER, Relators

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-01541

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                       Opinion by Justice Partida-Kipness
      Relators’ October 17, 2022 petition for writ of mandamus seeks relief from

the trial court’s contempt order. Entitlement to mandamus relief requires relators to

demonstrate that the trial court clearly abused its discretion and that they lack an

adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding).

      Relators’ record does not comply with the requirements of Texas Rule of

Appellate Procedure 52. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1)–(2).
     Accordingly, we deny the petition.



                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

221106F.P05




                                     –2–